IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20498
                          Summary Calendar



ROGER LEE DICKERSON,

                                          Plaintiff-Appellant,

versus

OFFICER JORDAN, Correctional Officer;
C. PRICE, Major; WARDEN F. FIGUEROA;
BILL LEWIS; GARY L. JOHNSON,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-4324
                       --------------------
                         October 31, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Roger Lee Dickerson, Texas prisoner # 371312, appeals the

district court’s dismissal of his civil rights complaint for

failure to comply with the court’s orders to file copies of his

complaint for service on the defendants and failure to provide

adequate responses to the district court’s order for a more

definite statement.    Although the district court dismissed

Dickerson’s suit without prejudice, he is effectively barred from

refiling because of the two-year statute of limitations.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20498
                                  -2-

See Long v. Simmons, 77 F.3d 878, 879-80 (5th Cir. 1996); Owens

v. Okure, 488 U.S. 235, 249-50 (1989)(the general provision

injury statute of limitations for the forum state is used for 42

U.S.C. § 1983 claims); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003

(2000).    The record does not show that Dickerson’s failure was

the result of contumaciousness or an attempt to delay the

proceedings.    See Colle v. Brazos County, Tex., 981 F.2d 237, 243

(5th Cir. 1993).    The record also does not show that the court

considered lesser sanctions before dismissing Dickerson’s

lawsuit.    See Long, 77 F.3d at 880.

     The judgment of the district court dismissing Dickerson’s

complaint is VACATED, and the case is REMANDED for further

proceedings.    Dickerson is cautioned that this opinion does not

excuse him from compliance with the orders issued by the district

court if the court elects to reinstate those orders upon remand.

Dickerson is further cautioned that a failure to comply with the

district court’s orders in the future may result in dismissal of

his § 1983 lawsuit.

     VACATED AND REMANDED.